 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                     No. 1:19-cv-01216-DAD-SKO (PC)
12                        Plaintiff,
13            v.                                         ORDER DISMISSING ACTION FOR
                                                         FAILURE TO PAY FILING FEE AND
14    MADDEN, et al.,                                    FAILURE TO OBEY A COURT ORDER
15                        Defendants.                    (Doc. No. 13)
16

17

18           Plaintiff Marvin Harris is a state prisoner proceeding pro se in this civil rights action

19   under 42 U.S.C. § 1983. (Doc. No. 1.) This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On December 18, 2019, the court denied plaintiff’s motions to proceed in forma pauperis

22   (Doc. Nos. 8–10) and ordered him to pay the filing fee of $400.00 within fourteen (14) days.

23   (Doc. No. 13.) The court warned plaintiff that his failure to pay the filing fee within the specified

24   time would result in dismissal of this action. (Id.) Plaintiff has not paid the filing fee and the

25   timeframe in which to do so has since passed.

26   /////

27   /////

28   /////
                                                         1
 1        Accordingly,

 2        1.    This action is dismissed, without prejudice, due to plaintiff’s failure to pay the

 3              required filing fee and failure to obey a court order; and

 4        2.    The Clerk of the Court is directed to close this matter.

 5   IT IS SO ORDERED.
 6
       Dated:   March 9, 2020
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
